Citation Nr: 0704678	
Decision Date: 02/19/07    Archive Date: 02/27/07

DOCKET NO.  05-05 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to an apportionment of the veteran's disability 
compensation benefits.


REPRESENTATION

Appellant is not represented.

The veteran is represented by Disabled American Veterans
 

ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The veteran served on active duty from March 1964 to March 
1967.  The veteran also served on active duty from March 1967 
to December 1974; however, he was discharged under other than 
honorable conditions.  The appellant is the veteran's former 
spouse.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware, which determined that no action would 
be taken on the appellant's apportionment claim, as she and 
the veteran were divorced.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a statement received on October 22, 2003, the appellant 
informed the RO that she was married to the veteran, and that 
the veteran was in receipt of a 100 percent disability rating 
for service-connected post-traumatic stress disorder.  She 
reported that the veteran had left her on October 2, 2003, 
and that he provided no income for her support.  

The RO responded in December 2003, indicating that temporary 
separation from the veteran was not considered as grounds for 
apportionment.  The RO further indicated that her previous 
letter would be considered an apportionment claim if the 
appellant and the veteran did not live together and were 
separated, and if she told them the following: the reasons 
for her separation; the date she separated; the amount the 
veteran contributed to her support; and the address of the 
veteran.  

The appellant responded in December 2003 and indicated the 
following: the veteran left in October 2003; she did not know 
where he resided; the veteran was off his anti-depressant 
medications; and the veteran did not contribute any amount to 
support her.  She further stated that she had filed a 
petition for divorce in November 2003.  

Thereafter, in March 2004, the veteran filed a VA Form 21-
686c, Declaration of Status of Dependents, requesting that 
the appellant be removed as a dependent as their divorce was 
final as of March 3, 2004.  

Subsequently, (as noted in the Introduction) in March 2004, 
the RO informed the appellant that no action would be taken 
on her apportionment claim as she and the veteran were then 
divorced.  The Board notes, however, that in the instant 
case, the appellant and veteran were legally married at the 
time she filed her apportionment claim in October 2003.  It 
does not appear that the RO addressed the matter of whether 
the appellant is entitled to some of the VA disability 
benefits received by the veteran with dependants during the 
period from October 2003 to March 2004.   

The appellant contends she is entitled to receive an 
apportionment of the VA benefits the veteran received while 
married to her and claiming her as his dependent, during the 
time from October 22, 2003 to March 1, 2003, when she was not 
living with him, but prior to their divorce.  A preliminary 
review of the record discloses that additional development is 
necessary prior to adjudication on the merits of the 
appellant's claim.

Veteran's benefits will not be apportioned until the 
estranged spouse of a veteran files a claim for an 
apportioned share.  38 C.F.R. § 3.458(g).  When the veteran 
is not residing with his spouse, or when the veteran's 
dependent children are not in his custody, all or any part of 
the compensation benefits payable may be apportioned as may 
be prescribed by the Secretary.  38 U.S.C.A. § 5307 (West 
2002).  VA regulations provide for two types of 
apportionments.  A "general" apportionment may be paid under 
the circumstances set forth in 38 C.F.R. § 3.450.  More 
specifically, 38 C.F.R. § 3.450(a)(1)(ii) provides that an 
apportionment may be paid if the veteran is not residing with 
his or her spouse and the veteran is not reasonably 
discharging his responsibility for the spouse's support.  It 
is not necessary for the claimant to establish the existence 
of hardship in order to obtain an apportionment under 38 
C.F.R. § 3.450.  See Hall v. Brown, 5 Vet. App. 294 (1993).

The second type is a "special" apportionment.  Under this 
type of apportionment, without regard to any other provision 
regarding apportionment, where hardship is shown to exist, 
compensation may be apportioned between the veteran and his 
dependents on the basis of the facts of the individual case 
as long as it does not cause undue hardship to the other 
persons in interest.  In determining the basis for special 
apportionment, consideration is to be given to such factors 
as the amount of VA benefits payable, other income and 
resources of the veteran and those dependents in whose behalf 
the apportionment is claimed, and the special needs of the 
veteran, his dependents and the apportionment claimants.  
Apportionment of more than 50 percent of the veteran's 
benefits is ordinarily considered to constitute undue 
hardship on him or her; but apportionment of less than 20 
percent of his or her benefits is ordinarily considered 
insufficient to constitute a reasonable basis for any 
apportionee.  38 C.F.R. § 3.451.  

While the appellant and the veteran were divorced as of March 
3, 2004, the RO failed to consider whether the appellant was 
entitled to receive a general apportionment of the amount the 
veteran received for being married with a dependent wife 
during the time she was not living with him, but prior to 
their divorce, i.e. from October 22, 2003 (the date of her 
claim) to March 2004 (when the divorce became effective).  
The Board, in turn, is unable to fairly adjudicate the 
appellant's claim without violating her statutory and 
regulatory procedural due process rights by addressing a 
question not initially considered by the RO.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  Therefore, the case 
must be remanded to consider this issue.

Additionally, while the RO stated in the January 2005 
statement of the case that "retroactive apportionment" of 
the veteran's benefits would place an undue hardship on him, 
there is no financial information contained in the claims 
folder to render a determination as to whether the decision 
on an apportionment would result in undue hardship.  
Additional development is warranted.  

Finally, the Board points out that an apportionment claim is 
a "contested claim" and is subject to special procedural 
regulations, particularly with regard to notice.  See 38 
C.F.R. §§ 19.100 - 19.102, and 38 C.F.R. §§ 20.500 - 20.504 
(2006).  Here, the RO did not provide each party notice and a 
copy of the determinations related to the contested claim or 
advise each party of the applicable laws and regulations.  On 
remand, the RO should make efforts to notify the parties of 
the pertinent laws and regulations dealing with 
apportionment, to properly apprise each of his or her 
options, rights and responsibilities (particularly with 
regard to submitting evidence), and to assist the parties 
with regard to obtaining any evidence.  See 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006).

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  The RO must ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully complied 
with and satisfied.  See also 38 C.F.R. 
§ 3.159,  (2006).  Particularly, the RO 
should review the information and the 
evidence presented with the claim and 
provide the claimant with proper notice 
of what information and evidence not 
previously provided (if any), will assist 
in substantiating, or is necessary to 
substantiate the elements of the claim as 
reasonably contemplated by the 
application for an apportionment.  

2.  The RO must also ensure compliance 
with the contested claims procedures 
applicable to matters involving two 
competing parties.  See 38 C.F.R. 
§§ 19.100 - 19.102, and 38 C.F.R. §§ 
20.500 - 20.504 (2006).  In so doing, the 
RO should notify the veteran that this is 
a contested claim, and that an allowance 
of the appellant's appeal could result in 
a loss of benefits.

3.  The RO also must request that the 
appellant and the veteran each submit 
financial information showing income and 
expenses for the period from October 2003 
to March 2004, and for the present time, 
so that a determination can be made as to 
whether a financial hardship would be 
created for any interested party by the 
determination regarding apportionment.

4.  Upon completion of the above 
development, the RO should specifically 
adjudicate the matter of whether the 
appellant is entitled to a general or a 
special apportionment of VA benefits the 
veteran received for the period from 
October 2003 to March 2004.  In so doing, 
the RO must consider whether the 
determination regarding apportionment 
results in financial hardship.  If an 
apportionment is not granted to the 
appellant's satisfaction, send her and 
her representative, if any, a 
supplemental SOC (SSOC) and give them 
time to respond to it.  At all times, 
notification and adjudicative procedures 
must conform to VA regulations and 
established procedures concerning 
simultaneously contested claims.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



